Name: Commission Regulation (EC) No 3285/93 of 30 November 1993 altering the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/211 . 12. 93 Official Journal of the European Communities COMMISSION REGULATION (EC) No 3285/93 of 30 November 1993 altering the corrective amount applicable to the refund on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 13(4) thereof, Whereas the corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EEC) No 2997/93Q ; Whereas, on the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on cereals should be altered, HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 1 ( 1 ), points (a), (b) and (c) of Regulation (EEC) No 1766/92 which is applicable to the export refunds fixed in advance in respect of the products referred to, except for malt, is hereby altered to the amounts set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1993 . For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22 . 3) OJ No L 270, 30. 10 . 1993 , p. 5 . No L 296/22 Official Journal of the European Communities 1 . 12. 93 ANNEX to the Commission Regulation of 30 November 1993 altering the corrective amount applicable to the refund on cereals (ECU/ tonne) Product code Destination (') Current 1st period 2nd period 3rd period 4th period 5th period 6th period 12 1 2 3 4 5 6 0709 90 60 000         0712 90 19 000        '  1001 10 00 200  ______  1001 10 00 400  _______ 1001 90 91 000 01 0 0 0 0 o   1001 90 99 000 01 0 0 0 0 0   1002 00 00 000 01 o 0 0 0 0   1003 00 10 000 01 0 0 0 0 o   1003 00 20 000 01 0 0 0 0 0   1003 00 80 000 01 00000   1004 00 00 200 01 0 0 0 0 0 - - 1004 00 00 400  _______ 1005 10 90 000  ___ ____ 1005 90 00 000 01 0 0 0 - 70,00 - 70,00   1007 00 90 000  _____ __ 1008 20 00 000         1101 00 00 100 01 0 0 0 - 10,00 - 10,00   1101 00 00 130 01 0 0 0 - 10,00 - 10,00   1101 00 00 150 01 0 0 0 - 10,00 - 10,00   1101 00 00 170 01 0 0 0 - 10,00 - 10,00   1101 00 00 180 01 0 0 0 - 10,00 - 10,00   1101 00 00 190         1101 00 00 900  _______ 1102 10 00 500 01 00000   1102 10 00700  _______ 1102 1000900  __ _____ 1103 11 30 200 01 0 0 0 0 0 0 0 1103 11 30 900  ______ _ 1103 11 50 200 01 0 0 0 0 0 0 0 1103 11 50 400 01 0 0 0 0 0 0 0 1103 11 50 900         1103 11 90 200 01 0000000 1103 11 90 800  _______ (') The destinations are identified as follows : 01 all third countries. NB : The zones are those defined in Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30. 7 . 1992, p. 20).